323DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment to the Claims have overcome the 101 and 112 rejections set forth in the Non-Final Office Action mailed on 10/05/2021.
	The claim amendments filed on 02/04/2022 have been entered.  Claims 1-2, 4-6, and 9-21 remains pending in the application.  Claims 13-15, and 21 have been withdrawn.

Response to Arguments
	A new ground(s) of rejection is made infra in view of Pacetti et al (US 2009/0234432 A1) addressing all of the claim limitations as necessitated by amendment.  In response to applicant’s arguments directed to the newly amended limitations, these arguments are fully addressed in the rejection below.	

Election/Restrictions
Newly submitted claims 21 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 21 is directed to a “a group of elements that form a lid joined to the receptacle by means of the adhesive”, additional claims are directed to a tubular structure, such as a “tubular open shape” (claim 1), specifically a stent (claim 6).  Claim 10 stated in the original set of claims that the structure was configured as a receptacle for at least one chemical substance.  Page 3, lines 11-15 of applicant’s specification states “the structure is configured as a receptacle for at least one chemical substance. In embodiment, the structure is configured to release said at least one chemical substance upon being reshaped due to at least partial degradation of the adhesive”.  The examiner interpreted this statement in the original claim set to mean that the receptacle which contains the at least one chemical substance is the partially degraded adhesive, therefore, it was not subject to a species restriction.  Claim 10 was amended to include the phrase “wherein the structure comprises a group of elements having surfaces that form the receptacle”, and claim 21 was added which states “wherein the structure comprises a group of elements having surfaces that form the receptacle”.
Page 9, lines 11-17 of the applicant’s disclosure states “the structure may comprise a group of elements that form a receptacle and optionally a group of elements that form a lid or any other appropriate arrangement joined to the receptacle by means of adhesive”.  This is presented as an additional or alternative configuration.  
The structure cannot possess a “tubular open shape” as is claimed in claim 1, and also a receptacle and a lid, therefore, the examiner has deemed this to be a second embodiment which was not presented in the original set of claims filed on 03/27/2020.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “group of elements” of claims 10 and 21, “receptacle” of claims 10 and 21, and the “lid” of claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Applicant is advised that should claims 4 and 5 be found allowable, claims 16 and 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

It is unclear how the structure can have a “tubular open shape” as stated in claim 1, but also be configured as a receptacle as stated in claim 10.  The definition of a receptacle is “one that receives and contains something” (Merriam-Webster Dictionary).  A tubular open shape would not receive or contain something.  Additionally, an open tubular shape would not have a lid contained to a receptacle as claimed in claim 21.  
Claims 11 and 12 are rejected based on their dependency on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 9-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pacetti et al (US 2009/0234432 A1).

Regarding claim 1, Pacetti discloses a structure, comprising: 
a plurality of surfaces joined together with an adhesive (Figure 3A, item 80; paragraph 0053, paragraph 0069, connecting elements 80 can be adhesive), 
wherein, the structure is configured to bear a pre-applied mechanical load created by applying the adhesive onto the surfaces so that the structure is collapsed (paragraph 0048), 
wherein the load releases and the surfaces detach from one another upon at least partial degradation of the adhesive (paragraph 0062), 
causing the collapsed structure to reshape and acquire a tubular open shape corresponding to a shape the structure has prior to the surfaces being joined together (degradation of the adhesive as is disclosed in paragraph 0062 causes radial expansion as described in paragraph 0055),
and wherein the adhesive is provided in the form of a coating layer applied by Atomic Layer Deposition (ALD) (paragraph 0070 discloses methods to provide a coating layer, the limitation “applied by Atomic Layer Deposition (ALD)” renders this claim a product by process claim.  Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.  See MPEP 2113).
	Regarding claim 2, Pacetti discloses wherein the adhesive is a biocompatible and/or biodegradable adhesive (paragraph 0069).  
	Regarding claim 4, Pacetti discloses wherein the structure is configured as a medical device (paragraph 0002).  
	Regarding claim 5, Pacetti discloses wherein the structure is configured as an implantable medical device (paragraph 0002).  
	Regarding claim 6, Pacetti discloses wherein the structure is configured as a stent (paragraph 0002).  
	Regarding claim 9, Pacetti discloses wherein the structure is configured for a gradual release of the pre-applied mechanical load by modulating a degradation rate of the adhesive (paragraph 0062).  
	Regarding claim 10, Pacetti discloses wherein the structure is configured as a receptacle for at least one chemical substance (paragraph 0083), wherein the structure comprises a group of elements having surfaces that form the receptacle (paragraph 0083, the polymeric scaffolding is formed of struts 46 and 48 which are groups of elements which have surfaces which receive the polymeric carrier which includes the chemical substance).  	
	Regarding claim 12, Pacetti discloses wherein the chemical substance comprises at least one pharmaceutically active agent (paragraph 0083).
	Regarding claim 16, Pacetti discloses a medical device comprising the structure of claim 1 (paragraph 0002).  
	Regarding claim 17, Pacetti discloses wherein the medical device is implantable (paragraph 0002).
	Regarding claim 19, Pacetti discloses wherein the structure is formed of a mesh wire (Figure 3A; paragraph 0008).  
	Regarding claim 20, Pacetti discloses wherein the pre- applied mechanical load is a spring load (the stent of Pacetti (Figure 3A) possesses a pre-applied mechanical load which is spring loaded in the same manner as the claimed invention according to the applicant’s specification, page 9, lines 4-10).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pacetti et al (US 2009/0234432 A1) in view of DeGraaf et al (US 2018/0125684 A1).

	Regarding claim 11, Pacetti discloses the invention substantially as claimed.
	However, Pacetti does not disclose wherein the structure is configured to release said at least one chemical substance upon being reshaped due to at least partial degradation of the adhesive.
	DeGraaf teaches wherein the structure is configured to release said at least one chemical substance upon being reshaped due to at least partial degradation of the adhesive (paragraph 0036, lines 1-9; paragraph 0050, lines 9-11; paragraph 0065, chemical substances are present in the dissolvable adhesive (i.e coating), which the degradation of the adhesive releases the chemical substance and simultaneously the structure is reshaped due to the tacking of the coils being released).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Pacetti by providing wherein the structure is configured to release said at least one chemical substance upon being reshaped due to at least partial degradation of the adhesive as taught by DeGraaf because this would provide controlled release of a chemical substance in a degradable material that is already being applied to the structure.  This reduces the manufacturing steps needed to form the structure if the chemical substance is present in a degradable material that is already being applied (see DeGraaf, paragraph 0065).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pacetti et al (US 2009/0234432 A1) in view of Gregorich (US 2010/0137977 A1).

	Regarding claim 18, Pacetti discloses the invention substantially as claimed.
	However, Pacetti does not disclose wherein the adhesive comprises at least one coating layer made of any of aluminium oxide (A1203), magnesium oxide (MgO), silicon dioxide (SiO2).  
	Gregorich teaches a stent (see Gregorich, Figure 1) wherein the adhesive comprises at least one coating layer made of any of aluminium oxide (A1203), magnesium oxide (MgO), silicon dioxide (SiO2) (see Gregorich, paragraph 0034, paragraph 0070).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Pacetti by providing wherein the adhesive comprises at least one coating layer made of any of aluminium oxide (A1203), magnesium oxide (MgO), silicon dioxide (SiO2) because these material provide a textured coating which improves adhesion (see Gregorich, paragraph 0070).  Such modification would have comprised only the simple substitution of one known adhesive layer for another to obtain no more than the predictable result of adhering a stent substrate; and the simple substitution of one known element for another to obtain predictable results has previously been held to involve no more than routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        /BRIAN A DUKERT/Primary Examiner, Art Unit 3774